DETAILED ACTION
Change of Examiner
	The examiner assigned to the instant application has changed.  The new examiner is Casey Hagopian.  Contact information is provided at the end of this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	No claims were amended, cancelled or newly added.  Accordingly, claims 1-27 remain pending in the application.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) drawn to a polymeric scaffold for treating a chondral defect, an osteochondral defect, rotator tendon defect, a rotator cuff tear, or a region needing tendon regeneration, the polymeric scaffold comprising: a polymeric sheet having a predetermined shape and size for placement over the chondral defect, the osteochondral defect, the rotator tendon defect, the rotator cuff tear, or the region needing tendon regeneration for tendon repair or regeneration, the polymeric sheet defining suture openings therein that allow fixation of the polymeric scaffold, the polymeric sheet including a biocompatible polymer in the reply filed on 10/19/2020 is acknowledged.

After further consideration, the “biological factor” species election is hereby withdrawn.  
Claims 2 and 14-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 
Claims 1 and 3-13 are currently under examination.

Information Disclosure Statement
	The IDS dated 7/26/2019 has been considered.  A signed copy is enclosed herewith.
It is noted that the listing of references in the specification (see pages 24-29) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  for improved readability, it is suggested that “defining” in line 5 of the claim is replaced with “comprising”.  
Claim 7 is objected to because of the following informalities:  for improved readability, it is suggested that “further defines” in line 1 of the claim is replaced with “further comprises”.  
Claim 8 is objected to because of the following informalities: the phrase “polymeric sheet” in line 2 of the claim should include “the” before the phrase to have proper antecedent basis.  
Claim 9 is objected to because of the following informalities:  the word “component” is missing an article prior to said word and as such it is suggested that “component” is replaced with “a component”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "includes" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  In order to overcome this rejection, it is suggested that “includes” is replaced with “comprises”.
Regarding claim 9, the phrase "include" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by da Silveira Franciozi et al. (“Parylene scaffold for cartilage lesion”, Biomed Microdevices, Apr. 8, 2017, 19:26, pp. 1-11; hereinafter as “Franciozi”).
The instant invention is drawn to a polymeric scaffold for treating a chondral defect, an osteochondral defect, rotator tendon defect, a rotator cuff tear, or a region needing tendon regeneration, the polymeric scaffold comprising: a polymeric sheet having a predetermined shape and size for placement over the chondral defect, the osteochondral defect, the rotator tendon defect, the rotator cuff tear, or the region needing tendon regeneration for tendon repair or regeneration, the polymeric sheet defining suture openings therein that allow fixation of the polymeric scaffold, the polymeric sheet including a biocompatible polymer, wherein the elected 
Regarding instant claims 1, 5 and 6, Franciozi teaches a polymeric scaffold comprising parylene, specifically, parylene C, for the treatment of a cartilage defect, specifically, an osteochondral defect (abstract; pg. 2, left col. last para. and at sect. 2.1).  Franciozi also teaches that the scaffold has a predetermined size (9 µm thickness and 4 mm diameter) and shape as well as suture holes (pg. 2, sect. 2.1; pg. 3 at sect. 2.3.3; pg. 4 at Figs. 2h-2l).  Said dimensions read on a “sheet” as the thickness is smaller than the diameter (see also Fig. 2).
It is noted that the instant claims are product claims and any intended use recitation such as “for treating a chondral defect...” or “for placement over the chondral defect...” in claim 1 does not alone show patentable distinction.  A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding instant claim 3, Franciozi teaches that parylene C is biostable (pg. 2, left col. last para.).
Regarding instant claim 4, Franciozi teaches that parylene C which is an unsubstituted parylene (see specification at [0040]-[0041]).
Regarding instant claim 7, Franciozi teaches that the scaffold can be modified to make micropores to allow nutrients and macromolecules to diffuse through (pg. 2, right col, 1st para. and pg. 8, right col.).
Regarding instant claim 8, Franciozi teaches seeding the scaffold with cells and in particular, autologous chondrocytes and stem cells for treating cartilage defects (para. bridging 
Regarding instant claim 12, Franciozi teaches a scaffold having a 4 mm diameter face (pg. 2, sect. 2.1). Utilizing the area of a circle formula, Franciozi teaches a face area of about 12.56 mm2 which falls within the claimed range of about 10 mm2 to 100 cm2.
Thus, the teachings of Franciozi teaches render the instant claims anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 2010/0168864 A1, Jul. 1, 2010, hereafter as “White”) in view of Humphrey (“Using Parylene for Medical Substrate Coating”, Medical Plastics and Biomaterials Magazine, January 1996, pgs. 1-7; hereafter as “Humphrey”).
	The instant invention is drawn to a polymeric scaffold for treating a chondral defect, an osteochondral defect, rotator tendon defect, a rotator cuff tear, or a region needing tendon regeneration, the polymeric scaffold comprising: a polymeric sheet having a predetermined shape and size for placement over the chondral defect, the osteochondral defect, the rotator tendon defect, the rotator cuff tear, or the region needing tendon regeneration for tendon repair or regeneration, the polymeric sheet defining suture openings therein that allow fixation of the polymeric scaffold, the polymeric sheet including a biocompatible polymer, wherein the elected biocompatible polymer is a biostable polymer, wherein the elected biostable polymer is an unsubstituted parylene, and wherein the elected parylene is parylene C. 
	Regarding instant claims 1, 5 and 6, White teaches medical devices for various joint conditions (abstract).  White teaches that said device comprises an articular layer that is sized 
It is noted that the instant claims are product claims and any intended use recitation such as “for treating a chondral defect, an osteochondral defect...” or “for placement over the chondral defect, the osteochondral defect....” in claim 1 does not alone show patentable distinction.  A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the prior art discussed above teaches that the device is suitable for cartilage (i.e., chondral) tissue regeneration and sized and configured to be placed within a body, such as in a joint.  Thus, a skilled artisan would reasonably expect the device of White to be capable of performing the intended use.
White is silent to an embodiment comprising all of the claimed elements in combination, however it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the claimed elements with a reasonable expectation of success 
White is silent to the particular parylene, parylene C.
	Humphrey teaches that parylene is an effective material for coating a medical substrate due to its biocompatibility, biostability, controllable thickness, conformance to substrate topography, lubricity/low-friction, etc. (title; pg. 2, 2nd full para. and last para.; pg. 3, 1st full para.).  Humphrey teaches that the particular parylene, parylene C is suitable as a medical device coating (pg. 4, 1st para. and last full para.).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include the particular parylene, parylene C, into the invention of White with a reasonable expectation of success because the references teach parylene in general and parylene C specifically as a suitable material to coat a medical device due to its low friction properties.  In light of the teachings of Humphrey, a skilled artisan would have further been motivated to select parylene C for its additional advantageous properties such as cost-effectiveness, controllable thickness, and conformance to substrate topography.
Regarding instant claim 3, Humphrey, as discussed above, teaches that parylene such as parylene C is a known biostable polymer (pg. 3, 1st full para.).
	Regarding instant claim 4, Humphrey, as discussed above, teaches parylene C which is an unsubstituted parylene (see specification at [0040]-[0041]).
	Regarding instant claim 7, White, as discussed above, teaches that the articular layer may comprise a plurality of pores, which may induce ingrowth of new tissue or cartilage and said pores can be micro-sized pores (i.e., scaffold; [0156], [0157] and [0165]).  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to 
It is noted that the instant claim is a product claim and any intended use recitation such as “that allow nutrients and macromolecules diffusion therethrough when the polymeric scaffold is placed in a subject being treated for a cartilage defect or legion” does not alone show patentable distinction.  A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the prior art discussed above teaches that the device is suitable for cartilage (i.e., chondral) tissue regeneration, sized and configured to be placed within a body, such as in a joint, and can include micro-sized pores.  Thus, a skilled artisan would reasonably expect the device of White/Humphrey to be capable of performing the intended use.
Regarding instant claims 8 and 9, White further teaches that the articular layer can be coated or contain a material or a drug to encourage tissue regeneration including growth factors ([0156]).  It is noted that the limitation, “that improve healing of a defect” is an intended result and not structurally limiting.  While White does not teach a particular embodiment comprising said growth factor, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include a biological factor such as a growth factor within or as a coating into the invention of White/Humphrey with a reasonable expectation of success because White teaches the well-known practice of including growth factors into tissue regeneration devices to aid in tissue regeneration.  
claim 10, White further teaches various materials including collagen can be included as a separate layer or coating of the articular layer ([0152], [0163] and [0165]).  It is noted that collagen is a named “cell adhesion factor” as [0054] of the instant specification.  While White does not teach a particular embodiment comprising said collagen, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include collagen within or as a coating into the invention of White/Humphrey with a reasonable expectation of success because White teaches that the inclusion of collagen is suitable for the intended purpose (MPEP 2144.07).  
	Regarding instant claim 12, White further teaches different configurations of the articular layer (circle, donut, etc.) and cross-sectional outer diameters of about 0.003 to about 0.50 inches (or about 0.076 to about 12.7 mm) ([0171] and Figs. 1F and 2).  Utilizing a simple circle configuration and the area of a circle formula, White teaches face areas of about .005-126.6 mm2.  While White does not explicitly teach the particular face area range of “10 mm2 to 100 cm2”, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include said range with a reasonable expectation of success because White teaches a range that significantly overlaps with the claimed range and, if necessary, further optimize the area by way of routine experimentation.  A skilled artisan would have been motivated to do so because White teaches the general dimensions that are suitable for the intended purpose and it is the normal desire of a skilled artisan to improve upon what is already generally known (MPEP 2144.05).  
Regarding instant claim 13, White, as discussed above teaches the device has thickness from about 0.001-0.5 inches (25-13,000 microns) thick ([0153]) which is significantly overlapping with the claimed range of at least 100 microns.  MPEP 2144.05 states, “In the case prima facie case of obviousness exists”.  While White does not explicitly teach the particular thickness range of “at least 100 microns”, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include said range with a reasonable expectation of success because White teaches a range that significantly overlaps with the claimed range.  A skilled artisan would have been motivated to do so because White teaches that the thickness within the range of 25-13,000 microns is suitable for the intended purpose.
	Thus, the combined teachings of White and Humphrey render the instant claims prima facie obvious.

Claims 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 2010/0168864 A1, Jul. 1, 2010, hereafter as “White”) in view of Humphrey (“Using Parylene for Medical Substrate Coating”, Medical Plastics and Biomaterials Magazine, January 1996, pgs. 1-7; hereafter as “Humphrey”), as applied to claim 1 above, and further in view of Goldberg et al. (US 2002/0110544 A1, Aug. 15, 2002, hereafter as “Goldberg”).
	The instant invention is described above.
	White and Humphrey teach the elements discussed above including incorporating a material or a drug within the articular layer or as a coating thereon to encourage tissue regeneration (White at [0156]).
	White and Humphrey are silent to mesenchymal stem cells (MSCs).
	Goldberg teaches that an effective approach to articular cartilage repair is the use of autologous MSCs which are known osteochondral precursors ([0016].  Goldberg also teaches 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include MSCs into the invention of White/Humphrey with a reasonable expectation of success because White generally teaches incorporating materials that encourage tissue regeneration in the articular layer and Goldberg teaches the particular material, MSCs, are effective in treating articular cartilage defects when incorporated into implants.  The references are both concerned with generating new tissue and Goldberg teaches that MSCs are an effective material for accomplishing such a goal because of their osteochondral precursor properties.  Thus, a skilled artisan would reasonably expect the inclusion of MSCs into the invention of White/Humphrey would effectively generate/repair tissue, in particular, cartilage.
	Thus, the combined teachings of White, Humphrey and Goldberg render the instant claims prima facie obvious.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over da Silveira Franciozi et al. “Parylene scaffold for cartilage lesion”, Biomed Microdevices, Apr. 8, 2017, 19:26, pp. 1-11 (hereinafter as “Franciozi”), as applied to claims 1 and 8 above, and further in view of Goldberg et al. (US 2002/0110544 A1, Aug. 15, 2002, hereafter as “Goldberg”).
	The instant invention is described above.
	Franciozi teaches the elements discussed above including seeding the scaffold with cells and in particular, autologous chondrocytes and stem cells for treating cartilage defects (para. bridging pages 8-9).

	Goldberg teaches that an effective approach to articular cartilage repair is the use of autologous MSCs which are known osteochondral precursors ([0016].  Goldberg also teaches that said MSCs can be included in implants composed of various materials including natural and/or synthetic polymers ([0016]).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include MSCs into the invention of Franciozi with a reasonable expectation of success because Franciozi generally teaches incorporating stem cells into the scaffold for the treatment of cartilage defects and Goldberg teaches the particular stem cells, MSCs, are effective in treating articular cartilage defects when incorporated into implants.  The references are both concerned with generating new cartilage tissue and Goldberg teaches that MSCs are an effective material for accomplishing such a goal because of their osteochondral precursor properties.  Thus, a skilled artisan would reasonably expect the inclusion of MSCs into the invention of Franciozi would effectively generate/repair cartilage.
	Thus, the combined teachings of Franciozi and Goldberg render the instant claims prima facie obvious.

Conclusion
All claims have been rejected; no claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617